Title: From George Washington to Louis-Philippe de Rigaud, marquis de Vaudreuil, 4 September 1782
From: Washington, George
To: Vaudreuil, Louis-Philippe de Rigaud, marquis de


                  
                     Sir
                     Head Quarters Verplanks point 4th Sepr 1782
                  
                  I do myself the honor to inform you that Signals were yesterday made at New York for the appearance of more than ten ships of the Line off the Coast.  I expect every moment to hear from the look out which I have established upon the Coast of New Jersey, by which I shall be able to ascertain the size of the Fleet—I will then instantly communicate the intelligence to you.  I have the honor to be Sir yr most obt and hble Servt.
                  
               